DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24 and 28 in the reply filed on August 12, 2022 is acknowledged.
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 is being considered by the examiner.
Drawings
The drawings were received on August 21, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 15, 17, 21, 22 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoover et al. (US Patent 9,574,911, hereinafter referred to as “Hoover”). Hoover anticipates claims:
1 and 15. A multicore optical fiber (10) comprising: 
a multicore glass fiber (10, see column 6, lines 23-25), the multicore glass fiber comprising: 
a first core region (20) surrounded by and directly adjacent to a first dedicated cladding region (28, low index ring 28 is interpreted as the first cladding region), the first core region having a first effective index (see figures 2A and 2B); 
a second core region (30) surrounded by and directly adjacent to a second dedicated cladding region (low index ring 38 is interpreted as the second cladding region), the second core region having a second effective index (see figures 2A and 2B); and 
a third cladding region (36) common to the first core and the second core, the third cladding region being directly adjacent to the first dedicated cladding region and the second dedicated cladding region (see figure 1); 
wherein a magnitude of a difference between the first effective index and the second effective index is less than 7.0 x 10-4; wherein the magnitude of the difference between the first effective index and the second effective index is less than 1.0 x 10- (claim 15) (see figures 2A and 2B, they’re shown to be the same, meeting the requirement of the claim).
The claim also contains the following performance or functional limitations: wherein a degree of crosstalk between the first core region and the second core region is greater than -30 dB/km, a magnitude of a normalized group delay difference between the first core region and the second core region is greater than 1 ns/km. The patentability of an apparatus depends only on the claimed structural limitations.  Hoover teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Hoover device does not possess and is not capable these functional characteristics.  See MPEP 2112.01.
9. The multicore optical fiber of claim 1, wherein the first dedicated cladding region includes a first dedicated inner cladding region directly adjacent to a first dedicated depressed index cladding region and the second dedicated cladding region includes a second dedicated inner cladding region directly adjacent to a second dedicated depressed index cladding region (shown as plateaus in figure 2A).
17, 21, and 22. A multicore optical fiber (10, see figure 1) comprising: 
a multicore glass fiber (10, see column 6, lines 23-25), the multicore glass fiber comprising: 
a first core region (20), the first core region having a first effective index (see figures 2A and 2B); 
a second core region (30), the second core region having a second effective index (see figures 2A and 2B); and 
a third cladding region (28, 36 and 38 are together interpreted as the third cladding region) common to the first core and the second core, the third cladding region being directly adjacent to the first core region and the second core region; a magnitude of a difference between the first effective index and the second effective index is less than 7.0 x 10-4 (see figures 2A and 2B).
The claim also contains the following performance or functional limitations: wherein a degree of crosstalk between the first core region and the second core region is greater than -30 dB/km, a magnitude of a normalized group delay difference between the first core region and the second core region is greater than 1 ns/km; wherein the degree of crosstalk is greater than -15 dB/km; wherein the magnitude of the normalized group delay difference between the first core region and the second core region is greater than 5 ns/km. The patentability of an apparatus depends only on the claimed structural limitations.  Hoover teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Hoover device does not possess and is not capable these functional characteristics.  See MPEP 2112.01.
28. A sensing system (see figures 1-5) comprising: 
a multicore optical fiber (10), the multicore optical fiber comprising: 
a multicore glass fiber (10, see column 6, lines 23-25), the multicore glass fiber comprising: 
a first core region (20) surrounded by and directly adjacent to a first dedicated cladding region (28, low refractive index ring 28 is interpreted as the first cladding region), the first core region having a first effective index (see figures 2A and 2B); 
a second core region (30) surrounded by and directly adjacent to a second dedicated cladding region (38, low refractive index ring 28 is interpreted as the second cladding region), the second core region having a second effective index (see figures 2A and 2B); and 
a third cladding region (36) common to the first core and the second core, the third cladding region being directly adjacent to the first dedicated cladding region and the second dedicated cladding region (see figure 1); a magnitude of a difference between the first effective index and the second effective index is less than 5.0 x 10- (see figures 2A and 2B); and 
a light source (laser 116 is interpreted as the light source, see figures 3 and 4) operably coupled to the first core region (see figures 3 and 4).
The claim also contains the following performance or functional limitations: wherein a degree of crosstalk between the first core region and the second core region is greater than -30 dB/km, a magnitude of a normalized group delay difference between the first core region and the second core region is greater than 1 ns/km. The patentability of an apparatus depends only on the claimed structural limitations.  Hoover teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Hoover device does not possess and is not capable these functional characteristics.  See MPEP 2112.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8, 10-14, 16, 18-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover, as applied to claims 1 and 17.
With respect to claims 2-8, 10-14, 16, 18-20, 23 and 24, Hoover anticipates claims 1 and 17 as previously stated. Hoover is silent to the specific ranges as required in claims 2-8, 10-14, 16, 18-20, 23 and 24. However, since these parameters control the functionality of the optical fiber, they’re interpreted as results effective variables. Therefore, motivated by a desire to find appropriate and useful functionality of the optical fiber of Hoover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the results of effective variables of Hoover such that each of the ranges of the claims is met, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874